Citation Nr: 0919002	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-40 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to August 
1979.  He died in July 2004.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

This case was brought before the Board in October 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the appellant 
in the development of her claim, to include obtaining Social 
Security Administration (SSA) disability records.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from May 1969 to April 
1970.

2.  The Veteran died in July 2004; the immediate cause of his 
death was septic shock due to or as a consequence of 
neutropenia and acute myelogenous leukemia.  

3.  Service connection was not in effect for any disability 
at the time of the Veteran's death.

4.  The Veteran's cause of death is not shown to be causally 
related to his active military service. 


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R.           §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in January 
2005.  The RO's September 2004 notice letter advised the 
appellant what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  She was specifically told 
that it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103. 

In July 2007, the Court of Appeals for Veterans Claims (the 
Court) issued a decision in the appeal of Hupp v. Nicholson, 
No. 03-1668 (Vet. App. July 18, 2007), which addresses VA's 
section 5103(a) notice obligations in the context of a claim 
for Dependency and Indemnity Compensation (DIC) benefits.  
The Court concludes generally that section 5103(a) notice for 
a DIC case must include: (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  As the Veteran was not service connected 
for any disability at the time of his death, the first two 
required notice elements are moot.  The RO's September 2004 
notice provides the appellant with information on the 
evidence required to establish service connection for a 
Veteran's death.  In addition, the appellant has shown actual 
knowledge of these requirements by alleging that the cause of 
the Veteran's death is causally related to his exposure to 
Agent Orange during his service in Vietnam.  Therefore, the 
Board finds that the notice requirements under Hupp have been 
satisfied.

The Board notes that the appellant was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the instant claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

In the present case, the Veteran's service medical records 
are associated with claims file.  Post-service treatment 
records and reports have also been obtained.  The appellant 
has not identified any additional medical evidence.  Finally, 
a VA medical opinion was obtained in September 2006.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

The Board acknowledges the Veteran was in receipt of SSA 
disability benefits prior to his death, and records relating 
to such benefits are not associated with the claims file.  
However, pursuant to the Board's October 2007 remand, the AOJ 
requested these records from the SSA.  In November 2007, the 
SSA responded that records relating to the Veteran had been 
destroyed.  As such, the Board finds these records are 
unavailable and it may proceed to a decision.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death, to include as secondary 
to herbicide exposure.  See 38 U.S.C.A. § 1310 (West 2002).  
The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b) (2008).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2008).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110  
(West 2002); 38 C.F.R. § 3.303(a) (2008).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d) 
(2008).

In the present case, the cause of the Veteran's death was 
reported on the death certificate as septic shock due to or 
as a consequence of neutropenia and acute myelogenous 
leukemia (AML).  The Veteran's death certificate does not 
show that an autopsy was performed, and the appellant has not 
reported an autopsy.  The Veteran was not service-connected 
for any disability prior to his death.  Pertinent to this 
appeal, the Veteran was denied service connection for AML by 
the RO in a December 2003 rating decision.

The Veteran's service records indicate he served in Vietnam 
from May 1969 to April 1970; therefore, exposure to herbicide 
is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).  A disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue. 38 
U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); chronic lymphocytic leukemia, Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R.      § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii) (2008).  The last 
date on which such a Veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was published by the Secretary in 2002.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

The Board notes that AML is not considered a presumptive 
condition under 38 C.F.R. § 3.309(e).  Thus, the Veteran is 
not entitled to presumptive service connection under such 
regulation.  However, in Combee v. Brown, 34 F.3d 1039, 1043-
1044 (Fed. Cir.1994), the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  As such, the Board must 
consider whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Service medical records do not show that the Veteran 
developed any form of cancer during service.  His post-
service medical records indicate a diagnosis of acute 
leukemia on or about April 2003.  The records also show the 
Veteran was treated with Cytoxan, which is used primarily for 
treating several forms of cancer, from 1998 to 2000, but 
there was no diagnosis of AML or any form of cancer included 
in the record during this period.  The Veteran was not 
diagnosed with AML until approximately 24 years after 
separation from active service.  Therefore, presumptive 
service connection under § 3.309(a) is not warranted.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (certain chronic diseases, 
including leukemia, are presumably service connected if 
manifested to a compensable degree of ten percent or more 
within one year of separation from service).  Moreover, the 
lapse in time between the Veteran's active service and the 
first diagnosis of AML also weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc). 

The Board notes that the record contains a difference of 
opinion among the medical professionals regarding whether the 
Veteran's AML is related to his active service, to include 
exposure to Agent Orange.  The Veteran's treating physician 
noted in October 2004 that exposure to Agent Orange "may 
have contributed" to his AML.  However, the physician does 
not provide any clinical data or other rationale for his 
opinion.  In September 2006, after reviewing the Veteran's 
claims folder and recent medical literature regarding 
herbicides and the development of AML, a VA examiner opined 
that the Veteran's AML and subsequent death were not caused 
by or the result of exposure to Agent Orange herbicide.  

In deciding whether the Veteran's cause of death is related 
to service, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id; see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the favorable 
treating physician's medical opinion.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

The Veteran's treating physician's October 2004 statement is 
speculative, and a finding of service connection may not be 
based on a resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102.  In comparison, the VA examiner's opinion 
was rendered after a review of the claims file, including the 
Veteran's pertinent medical records and history, as well as a 
review of recent medical literature on the causal 
relationship of herbicides and the development of AML.  Thus, 
the Board finds that the VA examiner's September 2006 
reasoned medical opinion is accordingly more probative than 
the October 2004 statement by the Veteran's treating 
physician.

The Board sympathizes with the appellant and acknowledges her 
contentions that her late husband's death is related to his 
service.  However, there is no medical basis for such a 
finding, and as a layperson, the appellant is not competent 
to provide evidence regarding the etiology of the Veteran's 
diseases.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

In light of the VA examiner's negative opinion and the lapse 
of time between active service and the diagnosis, the weight 
of the evidence shows that no disability incurred in or 
aggravated by service either caused or contributed to the 
Veteran's  death.  As a preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


